Citation Nr: 0733848	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-32 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to April 
1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the claim for a 
compensable rating for hearing loss in the right ear.

In July 2005, the veteran presented testimony at a 
videoconference Board hearing before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is in the record.

In September 2005, the Board remanded the case to the RO for 
additional notice and development.  The case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

For the entire appeal period, the veteran's right ear 
audiometric test results and speech recognition scores 
correspond to numeric designations no worse than Level VIII 
in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected right ear hearing loss have not been met 
for any period of the claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated in March 2001, in 
association with his original claim of service connection.  
Since the issue in this case (entitlement to assignment of a 
compensable initial rating) is a downstream issue from that 
of service connection (for which a VA notice letter was duly 
sent in March 2001), another VA notice letter is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, in 
the March 2001 letter the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the March 2001 letter was sent to the 
appellant prior to the September 2001 rating decision.  That 
VA notice was therefore timely.  Pelegrini, supra.

However, VA's notice and duty to assist letters dated July 
and July 2002, and March 2005 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, including medical or other 
evidence of a compensable disability rating for hearing loss 
of the right ear, of what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency necessary to 
support the claim.  

In compliance with the Board's September 2005 remand, in that 
same month, the RO requested Social Security Disability 
records, but the response was negative.  Additionally the RO 
obtained records of the veteran's VA audiological examination 
of August 2002 and scheduled a new VA audiological 
examination for the veteran which took place in February 
2006.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The appellant's VA treatment 
records, examination reports and medical opinion, personal 
statements and those of his representative have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his original claim.  However, there has been no 
timely notice of the types of evidence necessary to establish 
a disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
March 2001 letter notifying him to submit evidence detailing 
the nature and history of his hearing loss of the right ear.  
As the Board finds below that no compensable rating is 
warranted, no new ratings or effective dates will be assigned 
and any questions as to such assignments are rendered moot.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, and arguments 
presented by the representative organization and no further 
assistance is required by statute.  38 U.S.C.A. § 5103A.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

The present appeal arises from a September 2001 rating 
decision that granted service connection and assigned an 
initial noncompensable (0 percent) disability rating for 
hearing loss of the right ear.  It follows that it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings, that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected right ear hearing loss was 
initially rated at 0 percent under 38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.  A rating for hearing loss is 
determined by a mechanical application of the Rating Schedule 
to the numeric designations assigned based on audiometric 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Evaluations of unilateral defective hearing range from 0 
percent (i.e., noncompensable) to 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second (Hertz).  To evaluate the degree 
of disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  In situations, as here, where service connection 
has been granted only for defective hearing involving one 
ear, and the veteran does not have total deafness in both 
ears, the hearing in the non-service-connected ear is 
considered to be normal.  And a maximum 10 percent rating is 
assignable where hearing in the service-connected ear is at 
level X or XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, 
Diagnostic Code 6100. 

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 38 C.F.R. §  4.86.  These patterns are 
met when each pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  See 
38 C.F.R. § 4.86 (2007).

If impaired hearing is service connected in only one ear, as 
in this case, in order to determine the percentage evaluation 
from Table VII, the non-service connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85(f) (2007).

In deciding the veteran's claim, the Board has considered the 
determination in Fenderson, supra, and whether the veteran is 
entitled to a higher rating for separate periods based on the 
facts found during the appeal period.  In Fenderson, supra, 
the Court held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period. Id. at 126.   

The appellant contends that his right ear hearing loss 
warrants a compensable disability rating.  The appellant's 
statements are to the effect that his hearing loss has 
increased.  At his hearing in September 2005, the veteran 
testified that even with his hearing aid, and his ear surgery 
of 2002, he cannot hear very well when the conversation 
involves more than one person. 

According to the April 2001 VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT

75
95
110
110
LEFT






Average pure tone thresholds were 97.5, right ear.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear.  Mechanically applying the audiometric 
values to 38 C.F.R. § 4.85, Table VI, the right ear is Level 
VII, and the left ear is Level I.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  These results are commensurate with 
a 0 percent disability rating.

In May 2001, a VA audiological examination's pure tone 
thresholds were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
85
105
105
LEFT






Average pure tone thresholds were 91.25, right ear.  Speech 
audiometry revealed speech recognition ability of 66 percent 
in the right ear.  Mechanically applying the audiometric 
values to 38 C.F.R. § 4.85, Table VI, the right ear is Level 
VIII, and the left ear is Level I.  Lendenmann supra.   These 
results are also commensurate with a 0 percent disability 
rating.

According to the September 2001 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
60
65
65
LEFT






Average pure tone thresholds were 58.75, right ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear.  Mechanically applying the audiometric 
values to 38 C.F.R. § 4.85, Table VI, the right ear is Level 
VII, and the left ear is Level I.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  These results are commensurate with 
a 0 percent disability rating.

In August 2002, a VA audiological examination's pure tone 
thresholds were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
60
100
105
LEFT






Average pure tone thresholds were 77.5, right ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear.  Mechanically applying the audiometric 
values to 38 C.F.R. § 4.85, Table VI, the right ear is Level 
III, and the left ear is Level I.  Lendenmann supra.  These 
results are also commensurate with a 0 percent disability 
rating.

Finally, according to a VA audiological evaluation of 
February 2006, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
55
100
100
LEFT






Average pure tone thresholds were 72.5, right ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear.  Mechanically applying the audiometric 
values to 38 C.F.R. § 4.85, Table VI, the right ear is Level 
III, and the left ear is Level I, Lendenmann supra.  These 
results are also commensurate with a 0 percent disability 
rating.
After reviewing the record and the results of the various 
hearing tests, the Board finds that the veteran's hearing 
loss does not meet the criteria for a compensable disability 
rating under Diagnostic Code 6100.  Lendenmann, supra.  The 
Board has considered whether under Fenderson, supra, a 
compensable rating might be warranted for any period during 
the pendency of this appeal.  But there is no evidence that 
the veteran's condition has been persistently severe enough 
to be rated as compensable during the period of this initial 
evaluation.  Additionally, the Board has considered the 
application of 38 C.F.R. § 4.86(b) (exceptional patterns of 
hearing impairment); however, the veteran's hearing loss does 
not meet the criteria under that section. 

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Hence, as the competent medical evidence establishes that the 
criteria for a compensable rating for hearing loss of the 
right ear have not been met, the veteran's claim is denied.  


ORDER

An initial compensable disability rating for service-
connected right ear hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


